I concur in the views expressed in the foregoing opinion, except those set forth in paragraph C thereof, the effect of which is to hold that a referendum petition signed by a married woman by using the name of her husband with the prefix, "Mrs." instead of her own given name is valid and should be so certified by the city clerk. The statute requires that the affidavit of registration of a married woman must show her name at length, including Christian or given name, and middle name or initial, to be preceded by the designation of Mrs. Where the petition is signed by a married woman using her husband's given name with the designation of Mrs., the city clerk, so the majority opinion holds, must then ascertain whether there is registered at the same *Page 603 
address given by her in her affidavit of registration a man with the name given by her in signing the petition, and if so, he is then to determine whether the two are husband and wife, and if the evidence considered by him is sufficient for this purpose, he must then hold her signature to the petition as valid and count it in making up the total signatures on the petition. I do not believe that the legislature ever intended to cast the burden upon the city clerk to go beyond the affidavit of registration of the voter, and her signature on the petition to determine the identity of the person signing the petition. There is nothing which supports the majority opinion to be found in the case ofConn v. City Council cited therein. It simply holds that where a voter gives his full name in the affidavit of registration and signs the petition with his initials the signature to the petition is good. In that case the names used in the two instances were the same. It has frequently been held that a person may use his initials in signing a document and that such a signature is as valid as if the full name had been used. In the case before us the names are radically different and the city clerk is compelled to resort to evidence beyond that found in the documents before him to ascertain that the person using the two names is one and the same person.
Shenk, J., concurred.